Per Curiam.
The principal question in this case, the one arising on the appeal from the judgment, has been passed upon* by the general term of the supreme court, Third department, in Presbyterian Church v. Cooper, 45 Hun, 453, 10 N. Y. St. Rep. 142. On the authority of that case, we hold that the subscriptions of the Ladies’ Aid Society, Young Men’s Mission Society, and of the Youths’ Mission Society were invalid, and that the aggregate of subscriptions was less than $50,000. The motion for a new trial on the judge’s minutes was improperly made. Section 999 of the Code of Civil Procedure authorizes the judge presiding at a trial by a jury to entertain a motion for a new trial made upon his minutes, only in a case where there has been a verdict. Dusenbury v. Dusenbury, 1 Civil Proc. R. 292, and cases there cited. The judgment and order are affirmed, with costs.